United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Margate, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-414
Issued: March 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 9, 2011 appellant, through counsel, timely requested review of merit
decisions of the Office of Workers’ Compensation Programs (OWCP) dated September 15
and 22, 2011. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden to terminate appellant’s wage-loss
compensation benefits effective February 17, 2011; and (2) whether appellant established a
recurrence of disability on and after October 14, 2010 causally related to his accepted July 29,
2008 employment injury.
On appeal, counsel contends that OWCP erred in denying appellant’s recurrence claim.
He also alleges that the September 15, 2011 OWCP decision contradicts the August 15, 2011
hearing representative’s decision.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 29, 2008 appellant, then a 44-year-old city carrier, filed a traumatic injury claim
alleging that on that day he sprained his lower back when he slipped on a curb and heard a pop in
his back. OWCP accepted the claim for lumbar back sprain. Appellant stopped work on July 29,
2008 and regularly submitted Form CA-7 claims for compensation until he was placed on the
periodic rolls in January 2010. After a lengthy but unsuccessful nurse management program, he
accepted a part-time modified job on July 30, 2010 and was removed from the periodic rolls.
Appellant continued to receive wage-loss compensation for partial disability pursuant to Form
CA-7 claims.
On October 19, 2010 appellant was referred for a second opinion evaluation with
Dr. Lawrence I. Barr, an osteopath, for a functional capacity examination. In a November 8,
2010 report, Dr. Barr, based upon a review of the statement of accepted facts, employment injury
history, magnetic resonance imaging (MRI) scans and physical examination, diagnosed chronic
low back pain, morbid obesity and lumbar sprain with degenerative disc disease. He noted that
appellant suffered from chronic low back pain but that the accepted injury of low back sprain had
resolved. Dr. Barr opined that appellant was limited from full-duty work not from his resolved
low back sprain but due to his degenerative disc disease and morbid obesity. He stated that he
found no clinical signs supporting a diagnosis of radiculopathy or neuropathy. In an attached
work capacity form, Dr. Barr indicated that appellant was capable of working four hours a day
with restrictions.
On November 19, 2010 appellant filed a claim for recurrence of disability beginning
October 14, 2010.
By letter dated January 5, 2011, appellant was advised as to the evidence required to
support his recurrence claim. He was given 30 days to provide the requested information.
In response to OWCP’s development letter, appellant submitted a January 3, 2011
progress note which noted physical findings and indicated that he continued to have lower back
pain with spasms.2
In a January 6, 2011 supplemental report, Dr. Barr opined that appellant was capable of
returning to his date-of-injury job with respect to his accepted injury as his back sprain had
stabilized. He noted appellant’s primary complaint was lumbar degenerative disc disease, a
condition not accepted by OWCP.
On January 31, 2011 OWCP received an October 15, 2010 disability slip from
Dr. Arthur G. Nahas, a treating osteopath, and an unsigned October 15, 2010 duty status report
Form CA-17. Dr. Nahas diagnosed acute chronic lumbar sprain and morbid obesity and released
appellant to return to work on January 15, 2011.

2

The report contains initials, but not a signature.

2

By decision dated February 16, 2011, OWCP denied appellant’s recurrence claim for
failing to submit rationalized medical evidence establishing a change in his employment-related
condition or a change in the nature or extent of his light-duty position.
On February 17, 2011 OWCP issued a decision terminating appellant’s wage-loss
compensation effective that day on the basis of Dr. Barr’s report. Although it noted reviewing
the medical reports from appellant’s treating physicians reflecting his inability to work, OWCP
found none of the reports attributed the disability to the accepted condition of low back sprain.
On February 22, 2011 OWCP issued a notice proposing to terminate appellant’s medical
benefits. It found the reports of Dr. Barr established that appellant had no residuals or disability
due to the accepted lower back strain.
On March 14, 2011 appellant requested both an oral hearing and review of the written
record by an OWCP hearing representative of the February 16, 2011 decision denying his
recurrence claim.
By decision dated March 25, 2011, OWCP finalized the termination of appellant’s
medical benefits effective that day.
In an April 5, 2011 unsigned but initialed progress note, appellant was diagnosed with
acute/chronic lumbosacral pain, morbid obesity and radicular bilateral leg pain. The note stated
that he had found Dr. Barr’s report was “replete with inaccuracies about [appellant’s] condition
and obviously prejudiced in favor of the insurance company.”
On April 20, 2011 appellant requested review of the written record by an OWCP hearing
representative of the March 25, 2011 decision terminating his medical benefits.
On May 23, 2011 counsel again requested reconsideration of the March 25, 2011
decision terminating his medical benefits. He also clarified that appellant’s March 14, 2011
request should be treated as a request for an oral hearing by an OWCP hearing representative on
the denial of his recurrence claim. A telephonic hearing was held on July 15, 2011 on the denial
of appellant’s recurrence claim.
On May 31, 2011 OWCP received a May 13, 2011 report from Dr. Nahas and a May 23,
2011 request to expand his claim to include lumbar radiculopathy.
Dr. Nahas’ report found appellant was totally disabled and had sustained a permanent low
back injury. He related that appellant was last seen on April 5, 2011 for low back pain and
muscle spasms and bilateral radicular leg pain. Dr. Nahas opined that based on a nerve
conduction study appellant has moderate left L5-S1 radiculopathy and mild right L5
radiculopathy. In concluding, he opined that appellant was disabled from performing his duties
as a mail carrier due to work aggravating his conditions.
On June 15, 2011 appellant, through counsel, submitted an addendum to his May 23,
2011 letter clarifying that he was requesting reconsideration of the February 17, 2011 decision
terminating his wage-loss benefits.

3

On July 18 and 21, 2011 OWCP received reports from Dr. Nahas. In a May 31, 2011
report, Dr. Nahas attributed appellant’s disability commencing October 15, 2011 to his modified
job duties, which exacerbated his symptoms and aggravated his back condition. He further
opined that appellant’s repetitive job duties exacerbated his lower back and leg pain.
Dr. Nahas, in a July 8, 2011 report, opined that appellant continued to have residuals due
the accepted July 29, 2008 employment injury. With respect to the cause of appellant’s
disability on and after October 14, 2010, he concluded that the disability was due to a new claim
based on the progression of appellant’s symptomatology and aggravating work factors.
Dr. Nahas opined that appellant’s total disability beginning October 14, 2010 and continuing was
due to new employment factors.
By decision dated August 25, 2011, OWCP’s hearing representative set aside the
March 25, 2011 decision terminating appellant’s medical benefits and remanded the case for
further medical development on the issue of whether appellant’s L5-S1 radiculopathy was
causally related to the accepted July 29, 2008 employment injury.
OWCP requested a supplemental report from Dr. Barr, by letter dated September 8, 2011.
It asked him to address Dr. Nahas’ discussion regarding causal relationship of the diagnosed L5S1 radiculopathy and the accepted 2008 work incident and to explain whether the work event
caused, aggravated or worsened the diagnosed condition.
By decision dated September 15, 2011, OWCP denied appellant’s reconsideration request
of the February 17, 2011 decision terminating his wage-loss compensation benefits. Appellant
argued that it was deficient as there had been no pretermination notice. OWCP denied the
argument citing to OWCP Procedure Manual Part 2.1400.6c whereby a pretermination notice is
not necessary if he had returned to work and was no longer on the period rolls.
By decision dated September 22, 2011, OWCP’s hearing representative affirmed the
February 16, 2011 decision denying appellant’s recurrence claim. She found that the weight of
the evidence rested with Dr. Nahas’ reports, which attributed his October 14, 2010 recurrence to
new aggravating work factors.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.4 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

4

If a claimant returns to work while in receipt of compensation a pretermination notice is
not required.6
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s traumatic injury claim for lumbar strain. On October 19,
2010 OWCP referred appellant to Dr. Barr for a second opinion evaluation. In a November 8,
2010 report, Dr. Barr opined that appellant was capable of working part time with restrictions
due to his morbid obesity and degenerative disc disease. In a July 6, 2011 supplemental report,
he opined that appellant’s accepted back injury had stabilized and he was capable of returning to
his date-of-injury job. Dr. Nahas, a treating osteopath, determined in an October 15, 2010
disability slip and duty status report released appellant to return to work on January 15, 2011.
By decision dated February 17, 2011, OWCP terminated appellant’s wage-loss compensation
effective that day based upon Dr. Barr’s report and that none of the reports from appellant’s
treating physicians attributed his disability due to his accepted low back sprain. On
September 15, 2011 it denied modification of the February 17, 2011 termination decision.
Counsel for appellant had agreed that the termination was procedurally defective as there
had been no preliminary notice of termination. The Board finds that OWCP properly terminated
without a preliminary notice as appellant had returned to work on July 5, 2010 and was no longer
on the periodic rolls.7
The Board further finds that Dr. Barr’s October 19, 2010 and July 6, 2011 reports
constitute the weight of the medical evidence. The weight of the medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.8 Dr. Barr conducted an
extensive physical examination, during which he observed that the low back sprain had resolved
and that any disability was due to his morbid obesity and degenerative disc disease. He also
noted the lack of any clinical signs on examination supporting a diagnosis of neuropathy or
radiculopathy. Based on this thorough assessment, Dr. Barr concluded that appellant’s disability
from working was due solely to his nonemployment conditions of morbid obesity and
degenerative disc disease. He also explained that appellant’s accepted condition of low back
sprain had stabilized with the primary complaint being lumbar degenerative disc disease.
The medical evidence submitted by appellant does not contain a report of similar
probative value to the issue presented of whether his disability is due to his accepted lumbar
sprain. Dr. Nahas’ October 15, 2010 disability note and duty status report released appellant to
work on January 15, 2011 and noted diagnoses of morbid obesity and acute lumbar. In his
May 31 and July 8, 2011 reports, he attributed appellant’s disability to aggravation by his
repetitive job duties. Dr. Nahas did not provide a rationalized medical opinion with respect to a
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400(4)(a)(2) (February 2013).

7

See id.

8

I.R., Docket No. 09-1229 (issued February 24, 2010); K.W., 59 ECAB 271 (2007); Michael S. Mina, 57 ECAB
379 (2006); James Mack, 43 ECAB 321, 329 (1991).

5

disability causally related to the July 29, 2008 employment injury. Instead he attributes
appellant’s disability aggravation of his lower back and leg pain, to his repetitive work duties,
which would constitute a new work factor. Dr. Nahas also failed to provide sufficient medical
rationale explaining how residuals of the accepted lumbar strain were disabling.9 Consequently,
the Board finds that OWCP properly relied on Dr. Barr’s opinion in terminating appellant’s
wage-loss medical benefits.
On appeal, counsel argues that OWCP erred in relying upon Dr. Barr’s opinion in
terminated wage-loss compensation on February 17, 2011. He also argues that the reliance on
Dr. Barr’s opinion was contrary to the instructions given by an OWCP hearing representative on
August 25, 2011. As discussed above, OWCP properly relied upon Dr. Barr’s opinion in
terminating appellant’s wage-loss compensation as he found any disability was due to
nonemployment conditions. In addition, the reports submitted by Dr. Nahas attribute any
disability to a new work factor, i.e., aggravation of back and leg pain by repetitive work duties.
Contrary to counsel’s contention OWCP did not ignore the instructions given by the hearing
representative on August 25, 2011. The hearing representative remanded the case for OWCP to
request Dr. Barr to provide an opinion as to whether there was any causal relationship between
appellant’s radiculopathy and the July 25, 2008 employment injury. Moreover, she specifically
found that OWCP did not have to reinstate appellant’s wage-loss compensation until after
development of the evidence.
LEGAL PRECEDENT -- ISSUE 2
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.10 If the disability results from
new exposure to work factors, the legal chain of causation from the accepted injury is broken and
an appropriate new claim should be filed.11
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.12 To establish a change in the
9

Dean E. Pierce, 40 ECAB 1249 (1989).

10

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).
11

Federal (FECA) Procedure Manual, id. at Chapter 2.1500.3 (May 1997), Donald T. Pippin, 54 ECAB
631 (2003).
12

K.C., Docket No. 09-1666 (issued August 25, 2010); S.F., 59 ECAB 525 (2008); Hubert Jones, Jr., 57 ECAB
467 (2006); Albert C. Brown, 52 ECAB 152 (2000); Terry R. Hedman, 38 ECAB 222 (1986).

6

nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.13
ANALYSIS -- ISSUE 2
As noted above, OWCP accepted that appellant sustained a lumbar strain as a result of
the accepted July 29, 2008 employment injury. Appellant returned to a modified job working
four hours a day on August 2, 2010. By decision dated February 17, 2010, OWCP denied his
claim for a recurrence of total disability beginning October 14, 2010. Appellant has the burden
to provide medical evidence establishing that he sustained a recurrence of disability on
October 14, 2010 causally related to his accepted July 29, 2008 lumbar strain.
Appellant has neither shown a change in the nature and extent of his employment-related
condition nor a change in the nature and extent of the limited-duty requirements. He returned to
part-time modified work on August 2, 2010. The only medical evidence addressing appellant’s
recurrence claim is from Dr. Nahas, appellant’s treating physician. On May 13 and July 8, 2011,
Dr. Nahas attributed appellant’s total disability on and after October 14, 2010 to new
employment factors including prolonged bending, sitting and carrying parcels, which broke the
chain of causation and caused his alleged disability for work. Thus, the circumstances of this
case do not involve a spontaneous change in appellant’s accepted medical condition arising from
his July 29, 2008 employment injury. For this reason, the Board will affirm OWCP’s
September 22, 2011 decision, which found that appellant did not sustain a recurrence of
disability due to the July 29, 2008 employment injury.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
effective February 17, 2011. The Board further finds that appellant failed to establish that he
sustained a recurrence of disability on and after October 14, 2010 causally related to his accepted
July 29, 2008 employment injury.

13

Maurissa Mack, 50 ECAB 498 (1999).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 22 and 15, 2011 are affirmed.
Issued: March 29, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

